Case 1:17-cv-00928-RBK-KMW Document 50 Filed 01/24/20 Page 1 of 2 PagelD: 380

MARKS, O’NEILL, O’ BRIEN,

DOHERTY & KELLY, P.C.

BY: Christian M. Scheuerman, Esquire ATTORNEY FOR DEFENDANT
Attorney I.D. 02710-2007 Healthcare Revenue Recovery
535 Route 38 East Group, LLC

Suite 501

Cherry Hill, NJ 08002

(856)663-4300

447-102973(SXK/CMS)

 

UNITED STATES

Elaine Levins and William Levins, on DISTRICT COURT
behalf of themselves and others similarly CAMDEN VICINAGE
situated
DOCKET NO. 1:17-cv-00928-
VS. RBK-KMW
Healthcare Revenue Recovery Group, CIVIL ACTION

LLC d/b/a ARS Account Resolution
Services

NOTICE OF MOTION FOR

SUMMARY JUDGMENT

 

PLEASE TAKE NOTICE that on February 18, 2020, at 9:00 o'clock in the
forenoon, or as soon thereafter as counsel may be heard, the undersigned, Christian
M. Scheuerman, Esq., attorney for Defendant, shall apply to the United States
District Court for the District of New Jersey, Camden Vicinage, for an Order

granting summary judgment in favor of Defendant.

£NJ062990.1}
Case 1:17-cv-00928-RBK-KMW Document 50 Filed 01/24/20 Page 2 of 2 PagelD: 381

PLEASE TAKE FURTHER NOTICE, that the movant shall rely upon the

annexed Brief in support of this motion. Oral argument is requested only if

opposition is timely filed with the Court.

{NJ062990.1}

MARKS, O’NEILL, O’BRIEN,
DOHERTY & KELLY, P.C.

/s/ Christian M. Scheuerman

Christian M. Scheuerman, Esquire
Attorney for Defendant,

Healthcare Revenue Recovery Group, LLC

 
